Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 16, 2017

The Court of Appeals hereby passes the following order:

A18D0119. DANTE G. FREDERICK v. GEORGIA DEPARTMENT OF
    CORRECTIONS et al.

      Dante G. Frederick has filed an application for discretionary review of the trial
court’s order dismissing his case against the Georgia Department of Corrections, et
al. We lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, the trial court’s order was entered on
August 16, 2017, and Frederick filed his application for discretionary appeal on
September 21, which was 36 days later. His application is thus untimely, and it is
hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/16/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.